DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
inventor to file provisions of the AIA .
This is a Final Office Action in response to the Amendment filed on 06/21/2022.
Claims 1 and 11 have been amended.  Claims 1-20 are presented for examination, with claims 1 and 11 are being independent.

Claim Rejections - 35 USC § 101
Applicant’s amendment/argument with regard to rejection of claims 1-20 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of amended claim 1 and all of the relevant factors with respect to the claim as a whole, it is still directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The claim, e.g. claim 1, is broadly written, and the Examiner determined that the improvement, if any, of the claim is in the abstract idea itself, not in the functionality of a computer or other technology or technical field.  No particular machine, no other meaningful limitation is persuasively argued by the Applicant.  Additionally, the claim fails to recite specific limitations (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The steps of: receiving, loading , determining…, do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. In addition, the recited one or more computing devices, to perform the steps in claim 11, i.e. “one or more processors”, “a memory”, “computer-executable program,” are generic computer components for performing generic computer functions, e.g. “receiving, loading , determining”  that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; it does not change the analysis.  Thus, these steps do not automatically render a claim eligible.
For the above reasons, the Examiner maintains the rejections to claims 1 and 11 and theirs dependency claims 2-10 and 12-20 under 35 U.S.C 101 as following:

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea for managing deduplication of data in storage system. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent claims 1 and 11
             Independent claims 1 and 11 recite limitations of:
receiving a digest for a deduplication candidate, wherein receiving the digest includes establishing the digest with a digest data block having a smaller size than the deduplication candidate’s corresponding data block size; 
loading at least one neighboring digest segment of a first loaded digest segment; 
determining whether the digest is located in the at least one neighboring digest segment; and based on a negative result of the determining, processing the digest.

The limitations of receiving …, loading …, determining …, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claims elements preclude the steps from practically being performed in the mind. Therefore, claims 1 and 11 fall within the “Mental Processes” grouping of abstract ideas. 
These judicial exceptions are not integrated into a practical application. In particular, similar to claim 1, claim 11 recites additional elements, “one or more processors”, “a memory”, “computer-executable program,” to perform the steps of claim 11. These are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
For those reasons, claims 1 and 11 are not patent eligible.

Claims 2-10 and 12-20
The limitations as recited in claims 2-10 and 12-20 are simply describe the concepts of managing deduplication of data.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-10 and 12-20 are directed to abstract idea and are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronovich, US 2015/0019506.

Regarding claim 1, Aronovich discloses, A method, comprising: 
receiving a digest for a deduplication candidate (e.g. input data is segmented into small segments/chunks or blocks (e.g. 4 KB) and a digest/fingerprint (a cryptographic hash value, e.g. SHAT) is calculated for each such segment/chunk or block.  The digests/fingerprints are loaded into memory, and instead of comparing data to find matches, the input digests/fingerprints and the loaded reference digests/fingerprints are matched, Aronovich: [0026], [0031]–[0032]), wherein receiving the digest includes establishing the digest with a digest data block having a smaller size than the deduplication candidate’s corresponding data block size (e.g. To provide reasonable deduplication in this approach, the mean size of the data segments/chunks or blocks based on which digests/fingerprints are generated must be limited to smaller sizes than the block of data in the repository, Aronovich: [0018] and [0019]); 
loading at least one neighboring digest segment of a first loaded digest segment (e.g. the present invention loads the reference digests into two structures in memory: a buffer containing the digests sequentially in the order of their occurrence in the data, and a search structure, e.g. a hash table, Aronovich: [0043] and [0071]); 
determining whether the digest is located in the at least one neighboring digest segment (e.g. Each of the matches found is then extended forward and backward using the buffer of reference digests, until the matched sequence of digests cannot be further extended, Aronovich: [0043]. Wherein, the extended forward and backward of reference digests have been interpreted as neighboring digest segment); and 
based on a negative result of the determining, processing the digest (e.g. If no match is found for the input digest, then the input data covered by that digest is determined to be not found in the repository, and a data mismatch is declared for that input data segment. The method 700 declares a data mismatch whose offsets and length are those of the version digest (step 716). If no match is found, a data mismatch is declared, whose offsets and length are those of the version digest. The method 700 searches the next location in the version of the digest following the mismatching digest (step 718). The location in the version of the digest to be searched next is the digest following the mismatching digest, Aronovich: [0043] and [0072]).

Regarding claim 2, Aronovich further discloses, wherein the at least one neighboring digest segment is located sequentially relative to the first loaded digest segment (e.g. Digest values are calculated for the input chunk based on the produced segmentation, and stored in memory in the sequence of their occurrence in the input data. The positions of similar data are then used to lookup the digests of the similar reference data and load these digests into memory, also in a sequential form, Aronovich: [0036], [0043] and [0045]).

Regarding claim 3, Aronovich further discloses, wherein the loading is in response to failing to find the digest in the first loaded digest segment (e.g. If a match is not found then the input data associated with that digest is determined to be not found in the repository, and is recorded as new data, Aronovich: [0066]). 

Regarding claim 4, Aronovich further discloses, wherein the processing comprises:
generating a mask (e.g. Digest values [interpreted as mask(s)] are calculated for the input chunk based on the produced segmentation, and stored in memory in the sequence of their occurrence in the input data, Aronovich: [0036]); 
determining if the digest qualifies as a sample digest based on the mask (e.g. The positions of similar data are then used to lookup the digests of the similar reference data and load these digests into memory, also in a sequential form, Aronovich: [0036]- [0037]); and 
based on a positive determination that the digest qualifies as a sample digest, searching for the digest in an index table (e.g. the present invention loads the reference digests into two structures in memory: a buffer containing the digests sequentially in the order of their occurrence in the data, and a search structure, e.g. a hash table. Each digest value of the input chunk is searched in the search structure, and each candidate in the search structure, pointing into the buffer, is verified using the reference digest value and corresponding segment size, Aronovich: [0043]). 

Regarding claim 5, Aronovich further discloses, wherein based on a positive determination that the digest qualifies as a sample digest, adding the digest to the index table (e.g. in a data deduplication system, matches of input and repository data are calculated by a digest based matching algorithm where a repository digests corresponding to a repository interval of data, identified as similar to a given interval of input data, are loaded into a sequential representation and into a search structure, and for each digest match found in the search structure the match is extended using a sequential representation of the repository digests, Aronovich: [0045]).

Regarding claim 6, Aronovich further discloses, wherein the loading at least one neighboring digest segment is in response to identifying the first loaded digest segment as a duplicate (e.g. Each of the matches found is then extended forward and backward using the buffer of reference digests, until the matched sequence of digests cannot be further extended, Aronovich: [0043]). 

Regarding claim 7, Aronovich further discloses, wherein the first loaded digest segment is in a cache (e.g. When deduplication of an input chunk of data is complete, the input chunk of data's associated digests are stored in the repository, to serve as reference digests for subsequent input data, Aronovich: [0037]).

Regarding claim 8, Aronovich further discloses, wherein the loading the at least one neighboring digest segment of the first loaded digest segment comprises evicting at least one previously loaded digest segment (e.g. the method 400 determines if there are additional digests of the input data chunk (step 432). If yes, the method 400 returns to step 424. If no, method 400 removes the similarity elements of the matched data in the repository from the similarity search structure (step 434 and step 410), Aronovich: [0068]). 

Regarding claim 9, Aronovich further discloses, wherein the evicted at least one previously loaded digest segment is a digest segment other than the first loaded digest segment (e.g. cache 245 for temporarily storing (buffering) data, Aronovich: [0060]).

Regarding claim 10, Aronovich further discloses, wherein the loading the at least one neighboring digest segment of the first loaded digest segment is performed in response to loading the first loaded digest segment (e.g. The positions produced by the similarity search procedure are then used to lookup the stored digests of the similar reference data, and to load these reference digests into memory. Then, rather than comparing data, the input digests and the loaded reference digests are matched, Aronovich: [0066]).

Claims 11-20 recited a system, comprising similar steps as described in claims 1-10.  Therefore, claims 11-20 have been rejected by the same reasons as discussed in claims 1-10. 

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 

Applicant argues: Aronovich neither expressly nor inherently discloses the following element of claim 1: receiving a digest for a deduplication candidate, wherein receiving the digest includes establishing the digest with a digest data block having a smaller size than the deduplication candidate’s corresponding data block size.
In Response:  Examiner respectfully submit that Aronovich discloses the limitation at least in paragraphs [0018], [0019], [0026], [0031]–[0032], e.g. input data is segmented into small segments/chunks or blocks (e.g. 4 KB) and a digest/fingerprint (a cryptographic hash value, e.g. SHAT) is calculated for each such segment.  The digests are loaded into memory, and instead of comparing data to find matches, the input digests and the loaded reference digests are matched, Aronovich: [0026], [0031]–[0032]; wherein, the mean size of the data segments/chunks or blocks based on which digests/fingerprints are generated must be limited to smaller sizes than the block of data in the repository, Aronovich: [0018] and [0019].
As acknowledged by Applicant, Aronovich discloses a storage system that deduplicates data using a digest-based data matching technique.  According to Aronovich, the storage system segments input data into small segments (segments also called chunks or blocks), then; digests values are generated based on size of blocks’ data.  Further,  The digest values and the corresponding digest block boundaries are matched with the stored digest values and the corresponding stored digest block boundaries to find data matches. 
The Examiner respectfully submits that the Applicants’ arguments only state that the cited reference fails to teach or suggest limitations recited in the amended claim, but do not appear to present any clarity or submit that the limitations are fully supported by the originally-filed specification.  For this reason, Examiner has full latitude to interpret each claim in the broadest reasonable sense (in re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997)).  Examiner references prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714”.  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        9/20/2022